Citation Nr: 0033903	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-15 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance by another person or based 
on being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1945 to 
October 1946, and from May 1947 to April 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating determination of the 
Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.  

The veteran perfected an appeal as to the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of use of the left leg.  In an August 1999 rating decision, 
the RO granted entitlement to compensation for disability of 
the left leg claimed due to radiation treatment at a VA 
facility in August 1996.  This decision constitutes a full 
grant of the benefit sought, and this issue is no longer 
before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed Cir. 
1997).


REMAND


In denying entitlement to special monthly compensation, the 
RO relied on a March 1999 VA examination.  The examination 
report does not, however, contain information as to the 
veteran's ability to perform most of the activities of daily 
living listed in 38 C.F.R. § 3.352 (2000).

Any adjudication must be determined based upon independent 
medical judgment, rather than the superimposed judgment of 
the adjudicator, and in this case, there is inadequate 
medical opinion in the file to answer many of the pertinent 
questions pursuant to Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient. who may 
possess additional records referable to 
treatment for any psychiatric or lower 
extremity problems.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding treatment records 
of which it is aware.  The RO should 
notify the veteran of any records it is 
unable to obtain.

3.  The RO should schedule the veteran 
for an examination for housebound status 
or need for regular aid and attendance.  
The examiner is asked to describe all the 
veteran's health problems due to service 
connected disorders, both mental and 
physical, and their impact on his ability 
to perform the functions of daily living.  
The examiner should review the claims 
folder prior to completing the 
examination report.  All indicated tests 
and studies should be done and all 
subjective complaints and objective 
findings should be reported in detail.

In particular, the examiner is requested 
to evaluate whether, due solely to 
service connected disabilities, the 
veteran is unable to keep himself clean 
and presentable, is unable to perform 
normal activities of daily living without 
assistance, and is unable to protect 
himself from the hazards and dangers 
incident to her daily environment.  
Specifically, the examiner is requested 
to determine whether the veteran 
essentially requires the services of 
another on a daily basis, and if so, the 
specific rationale for such a 
determination, including which specific 
conditions are responsible and the extent 
to which each is responsible.  In 
addition, the examiner requested to 
determine whether the veteran is confined 
to his dwelling as a result of service-
connected disorders, and whether this 
confinement will continue during his 
lifetime.  Finally, the examiner(s) 
should state whether the veteran's 
various service-connected disabilities 
are subject to improvement through 
appropriate treatment.

The examiner should complete the 
examination report, responding to all 
questions therein, including whether the 
veteran is able to feed, dress himself, 
attend to the wants of nature, ambulate 
outside the home without assistance, 
protect himself from dangers in his 
environment, etc., and specify what 
disabilities are implicated in his 
inability to perform such self-care 
tasks.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested development and ensure that it 
is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
special monthly compensation based on the 
need for the regular aid and attendance 
by another person or based on being 
housebound.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case to the veteran and his representative.  
They should be afforded a reasonable period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  By this REMAND, 
the Board intimates no opinion as any final outcome 
warranted.  No action is required of the veteran until he is 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



